Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered March 17, 2015. The order granted the petition seeking authorization to administer medication to respondent over his objection.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
*1732Memorandum: Respondent appeals from an order granting the petition seeking authorization to administer medication to respondent over his objection. Respondent contends that the order authorizing medication over objection was improperly granted pursuant to 14 NYCRR 527.8 inasmuch as he had been voluntarily taking his medications prior to the hearing. We agree that Supreme Court erred in granting the order inasmuch as the record establishes that respondent withdrew his objection to the treatment approximately two months before the petition was filed (see 14 NYCRR 527.8 [c] [6]; see also 14 NYCRR 527.8 [c] [5] [ii] [b] [3]; see generally Matter of Jay S. [Barber], 118 AD3d 803, 805 [2014]).
Present—Peradotto, J.P., Lindley, DeJoseph, Curran and Scudder, JJ.